     Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1074 Page 1 of 12


 1
 2
 3
 4
 5
 6
 7
 8                              · UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     ELLIOT SCOTT GRIZZLE,                              Case No.: 17-cv-00813-JLS-RBM
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART AND
13     v.                                                 DENYING IN PART DEFENDANTS'
                                                          MOTION TO COMPEL FURTHER
14      COUNTY OF SAN DIEGO, et al.,
                                                          RESPONSES TO WRITTEN
15                                   Defendants.          DISCOVERY
16
                                                          [Doc. 137]
17
18                                       I.      INTRODUCTION
19           On September 27, 2019, Plaintiff Elliot Scott Grizzle ("Plaintiff'), through his
20     counsel, filed a Third Amended Complaint ("TAC") pursuant to 42 U.S.C. § 1983
21     ("Section 1983"). (Doc. 110.) Plaintiff asserts claims against the County of San Diego
22     ("County"), Sheriff William Gore ("Sheriff Gore"), Lieutenant Lena Lovelace
23     ("Lieutenant Lovelace"), and Aaron Boorman ("Sergeant Boorman") (collectively
24     "Defendants"). 1 (Id.)
25           On April 14, 2021, Defendants filed a Motion to Compel ("MTC") further responses
26     to written discovery, wherein they seek to have their Requests for Admission ("RFA"), Set
27
       1
28      On August 17, 2020, the Court dismissed all causes of action against Defendant Eric
       Froistad without prejudice. (See Doc. 120 at 9.)
                                                      1
                                                                               17-cv-00813-JLS-RBM
  Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1075 Page 2 of 12



  1 One, be deemed admitted and seek to compel further responses to their Interrogatories, Set
 2    One, and Requests for Production ("RFP"), Set One. In addition, Defendants request that
 3    the Court award reasonable expenses in the amount of$1,442.10 for recovery of attorney's
 4    fees .incurred in bringing this motion. (Doc. 13 7-1 at 2.) Plaintiff filed an Opposition to
 5 the MTC ("Opposition") on April 28, 2021. (Doc. 139.) Defendants filed a Reply on May
 6    5, 2021. (Doc. 140.)
 7          For the reasons outlined below, Defendants' MTC is GRANTED IN PART and
 8    DENIEDINPART.
 9                       II.    FACTUAL & PROCEDURAL BACKGROUND
10          A.     Surviving Causes of Action in TAC
11          The claims in this case are based on Plaintiffs placement in Administrative
12    Segregation ("Ad-Seg") between August 3, 2016 through August 27, 2017 at the San Diego
13    Central Jail ("SDCJ") while he was a pretrial detainee. (Doc. 110.) This case had a lengthy
14    initial pleading stage which ultimately concluded after the Court issued a ruling on
15    Defendants'. motion to dismiss and strike portions of the TAC. (Docs. 111, 116, 120.) The
16    TAC's surviving causes of action are as follows: the first cause of action alleges Fourteenth
17    Amendment due process violations against the County and Lieutenant Lovelace as to
18    Plaintiffs Ad-Seg placement while housed at SDCJ; the second, third, and fourth causes
.19   of action allege Fourteenth and Eighth Amendment violations against all Defendants with
20    regard to sleep deprivation, prevention from exercising and being forced to choose between
21    sleep and exercise. (Doc. 110 at ,r,r 43-76; see also Docs. 116, 120.) Although the Court
22    dismissed Plaintiffs requests for injunctive and declaratory relief, the TAC seeks recovery
23    of compensatory and punitive damages, costs, and fees. (Doc. 110 at 22; see also Docs.
24    116, 120.)
25          B.     Instant Motion
26          The instant MTC is based on Plaintiffs alleged failure to provide complete
27    responses to Defendants' first set of written discovery requests originally served on
28    November 24, 2020, including RF As, Interrogatories, and RFPs. (Docs. 137-1 at 3; Doc.

                                                    2
                                                                                 l 7-cv-00813-JLS-RBM
     Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1076 Page 3 of 12



 1     137-2, Defs.' Ex. A at 9, Defs.' Ex.Eat 40, Defs.' Ex. I at 101.) After extensive meet and
 2     confer efforts via telephone and email, three sets of supplemental responses served by
 3     Plaintiff,2 and an informal telephonic discovery conference with the undersigned, 3
 4     Defendants filed the instant motion on April 14, 2021 at 3:57pm. (Doc. 137.) Hours later,
 5     on April 14, 2021 at 10:25pm, Plaintiff served final verified supplemental responses to
 6     Defendants via email. (Doc. 139 at 1, Pl.'s Ex. A at 4, Pl.'s Ex.Cat 9-60.) Despite
 7     Plaintiffs April 14, 2021 supplemental responses, Defendants contend Plaintiffs
 8     responses to Interrogatories and RFPs remain deficient. (Doc. 140.)
 9                                      III.   LEGAL STANDARD
10           A party is entitled to seek discovery of any non-privileged matter that is relevant to ·
11     his claims and proportional to the needs of the case. FED. R. CIV. P. 26(b)(l). "The party
12     seeking to compel discovery has the burden of establishing that his request satisfies the
13     relevancy requirements of Rule 26(b )( 1)." Bryant v. Ochoa, No. 07cv200 JM (PCL ), 2009
14     WL 1390794, at *1 (S.D. Cal. May 14, 2009) (citing Soto v. City of Concord, 162 F.R.D.
15     603, 610 (N.D. Cal. 1995)). District courts have broad discretion to determine relevancy
16     for discovery purposes.    See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).
17
       2
18       Plaintiff provided "preliminary" unverified responses to the RF As, Interrogatories, and
19     RFPs on January 23, 2021, and later produced verification pages on February 25, 2021.
       (Doc. 137-1 at 3; Doc. 137-2, Defs.' Ex.Bat 11-17, Defs.' Ex.Fat 42-54, Defs.' Ex. J at
20     103-128.) On March 8, 2021, Plaintiff served unverified supplemental responses to the
21     foregoing discovery. (Doc. 137-2 at Defs.' Ex. D at 19-25, Defs.' Ex. G at 55-71.) After
       an informal discovery conference with the undersigned's chambers on March 10, 2021,
22     Plaintiff served another set of unverified supplemental responses to the RF As,
23     Interrogatories, and RFPs. (Doc. 137-2 at 2, ,r 8; see also Defs.' Ex.Eat 27-32, Defs.' Ex.
       Hat 73-90, Defs.' Ex.Kat 130-157.)
       3
24       On March 10, 2021, the parties contacted the undersigned's chambers for an informal
25     discovery conference. (Doc. 133.) The Court set a telephonic discovery conference for
       March 16, 2021. (Doc. 136.) At the conference, the parties stipulated to Plaintiffs
26     production of verified responses to the RF As and Interrogatories and amended responses
27     to the RFPs on or before April 2, 2021. (Doc. 136.) Plaintiff did nottimely serve verified
       and amended discovery per the parties' stipulation. (Doc. 137-2 at 3, ,r 11.) Plaintiffs
28     counsel alleges he timely notified Defendants' counsel of the delay in production, which
       he contends was caused by mail delays. (Doc. 139 at 1.)
                                                    3
                                                                                  l 7-cv-00813-JLS-RBM
 Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1077 Page 4 of 12


 1 "Thereafter, the party opposing discovery has the burden of showing that discovery should
 2   be prohibited, and the burden of clarifying, explaining[,] or supporting its objections."
 3   Bryant, 2009 WL 1390794, at *1 (citing DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458
 4   (C.D. Cal. Aug. 14, 2002)). District courts have broad discretion to limit discovery, where
 5 the discovery sought, is "unreasonably cumulative or duplicative, or can be obtained from
 6   some other source that is more convenient, less burdensome, or less expensive." FED. R.
 7   Crv. P. 26(b)(2)(C).
 8                                        IV.    DISCUSSION
 9         A.     Meet & Confer Efforts
10         Pursuant to Civil Local Rule 26.l(a), the Court will not entertain a motion to compel
11   made under Federal Rules of Civil Procedure 26-37 unless the parties have previously met
12   and conferred concerning all discovery disputes. CivLR 26.l(a). As outlined above, the
13   parties extensively met and conferred and attempted to resolve their discovery dispute at
14   an informal discovery conference before the undersigned. See supra, pp. 2-3. As such,
15   the MTC will be considered on the merits.
16         B.     Plaintiffs Responses to RFAs, Set One
17         The opening brief of Defendant's MTC requested that the Court deem RFA Nos. 1-
18   5 admitted based upon Plaintiffs failure to provide unqualified admissions or denials.
19   (Doc. 137-1 at 4-8.) However, Defendants' Reply stipulates that "the issues involving ..
20   . [RF A Nos. 1-5] [are] resolved." (Doc. 140 at 2.) Therefore, Defendants' request to deem
21   RFA Nos. 1-5 admitted is DENIED AS MOOT.
22         C.     Plaintiffs Responses to Interrogatories, Set One
23         As to the Interrogatories served on November 24, 2020 (Doc. 137-2, Defs.' Ex.Eat
24   34-40), Defendants contend Plaintiff failed to fully respond to Interrogatory Nos. 1-6, 8~
25   9, 11-12, 14-15, 17-18, 20--21, and 23-24, despite Plaintiffs verified supplemental
26   responses dated April 2, 2021 and served via email on April 14, 2021 (Doc. 139, PL Ex. C
27   at43-60). (Doc.137-1 at8;Doc.140at2.) PlaintiffsOppositiondoesnotrespondtothe
28   discovery deficiencies raised by Defendants, nor does he reassert any objections to the

                                                 4
                                                                              17-cv-00813-JLS-RBM
     Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1078 Page 5 of 12


 1     underlying Interrogatories. (Doc. 139.) Rather, Plaintiff contends the MTC is moot
 2     because he served supplemental responses where necessary. (Id. at 2.)
 3           Rule 33 of the Federal Rules of Civil Procedure governs interrogatory practice. FED.
 4     R. Crv. P. 33. As to an interrogatory's scope, it "may relate to any matter that may be
 5     inquired into under Rule 26(b)." FED. R. Crv. P. 33(a)(2). The responding party must
 6     answer each interrogatory by stating the appropriate objection(s) with specificity or, to the
 7     extent the interrogatory is not objected to, by "answer[ing] separately and fully in writing
 8     under oath." FED. R. Crv. P. 33(b).
 9           When considering motions to compel, courts in this district "generally consider[]
10     only those objections that have been timely asserted in the initial response to the discovery
11     request and that are subsequently reasserted and relied upon in response to the motion to
12     compel." See SolarCity Corp. v. Doria, No. 16cv3085, 2018 WL 467898, at *3 (S.D. Cal.
13     Jan. 18, 2018); Sherwin-Williams Co. v. Earl Scheib of Cal., Inc., No. 12cv2646-JAH-
14     JMA, 2013 WL 12073836, at *2 n.l (S.D. Cal. Mar. 4, 2013) (deeming objections raised
15     in response to discovery request but not raised in discovery motion as moot or waived).
16           Since Plaintiff did not reassert any objections to any Interrogatory in his Opposition
17     to the MTC, these objections are deemed waived. As such, the Court will only analyze the
18     completeness of each Interrogatory response. See FED. R. CIV. P. 33(b).
19                i.   Interrogatory Nos. 1, 2, 3, 4, and 6
20           Defendants raise several issues with Plaintiff's responses to Interrogatory Nos. 1, 2,
21     3, 4, and 6. (Doc. 137-1 at 9.) Defendants contend the responses improperly refer to
22     records, some of which the County does not possess which makes it impossible to extract
23     information from the referenced records. (Id.) Plaintiff's verified responses to these
24     Interrogatories dated April 2, 2021 solely refer to medical records from SDJC and the
25     California Department of Corrections and Rehabilitation ("CDCR"). (Doc. 139, Pl.' s Ex.
26     Cat 45-50.) However, in reviewing Plaintiff's response to RFP No. 3 (i.e., requesting all
27     documents for medical treatment Plaintiff received from five years prior to the incident to
28     present), Plaintiff produced these referenced records to Defendants. (Doc. 139, Pl.'s Ex.

                                                    5
                                                                                  l 7-cv-00813-JLS-RBM
 Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1079 Page 6 of 12


 1 C at 18.) Therefore, Defendants' argument as to the lack of access to the referenced records
 2   is not well-taken.
 3         For Interrogatory Nos. 1-3, Defendants ask Plaintiff to "describe any physical,
 4   emotional, or mental condition" Plaintiff experienced before and after the incident. (Doc.
 5   137-2, Defs.' Ex. E at 35.) Plaintiff provided detailed, responsive information as to his
 6   conditions and he alleges the symptoms subsided "once Plaintiff left the custody of the
 7   [SDCJ]." (Doc. 139, Pl.'s Ex. Cat 45-47.) For these reasons, Defendants' MTC as to
 8   Interrogatory Nos. 1-3 is DENIED.
 9         In Interrogatory No. 4, Defendants ask Plaintiff to "identify all health care or mental
10   health providers YOU received treatment from for. injuries YOU attribute to this
11   INCIDENT." (Doc. 137-2, Defs.' Ex. E at 36.) Instead of identifying any specific
12   providers, Plaintiff referred to his SDCJ and CDCR medical records, which were
13   concurrently produced in response to RFP No. 3. (Doc. 139, Pl.'s Ex.Cat 18.) Rule 33(d)
14   provides that if an answer may be ascertained from a party's business records, and if the
15   burden of ascertaining the answer will be substantially the same for either party, the
16   responding party may answer by specifying the records to be reviewed or giving the
17   interrogating party a reasonable opportunity to examine the records. But even when Rule
18   33(d) may be utilized, the responding party must specify the records that must be reviewed
19   "in sufficient detail to enable the interrogating party to locate and identify them as readily
20   as the responding party could[.]" See FED. R. Crv. P. 33(d)(l). While Defendants are
21   already in possession of Plaintiff's medical records from SDCJ and CDCR, Plaintiff's
22   response is deficient because it solely refers to medical records without providing any detail
23   for purposes of enabling Defendants to ascertain the treatment Plaintiff obtained for which
24   he attributes to the claims at issue. See FED. R. CIV. P. 33(d)(l ); see also Vaught v. Clark,
25   No. 2:09-cv-3422 MCE CKD P, 2012 WL 5381518, at *3 (E.D. Cal. Oct. 31, 2012)
26   (granting motion to compel answer to interrogatory seeking contact information of
27   providers when prose prisoner's responses solely referred to medical records); McClellan
28   v. Kern Cnty. Sheriff's Office, No. 1:10-cv-0386-LJO-MJS (PC), 2015 WL 4598871, at *5

                                                   6
                                                                                 l 7-cv-00813-JLS-RBM
     Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1080 Page 7 of 12


 1 (E.D. Cal. July 28, 2015) (granting motion to compel response to interrogatory requesting
 2     identification of health care providers that treated pro se prisoner while at CDCR and Kem
                                                                                                 '
 3     County Sheriffs Department); Shorter v. Baca, No. CV 12-7337-NS-AGR, 2013 WL
 4     12133826, at *3 (C.D. Cal. Nov. 1, 2013) (compelling plaintiff to disclose witnesses she
 5     may use to support her claims). For these reasons, Defendants' MTC as to Interrogatory
 6     No. 4 is GRANTED.
 7           In Interrogatory No. 6, Defendants ask Plaintiff to "identify. any and all health care
 8     providers, including mental health and substance abuse providers that have treated [him]
 9     in the last ten years." (Doc. 137-2, Defs.' Ex.Eat 36.) After again referring to SDCJ and
10     CDCR records, Plaintiff responds he was "treated by various San Diego County doctors,
11     nurses, nurse practitioners, psychiatrists, psychologists, and other health care
12     professionals" including CDCR and jail staff. (Doc. 139, Pl.'s Ex. Cat 49-50.) The
13     Interrogatory is not limited to Plaintiffs time as a pretrial detainee (i.e., from August 3,
14     2016 and August 27, 2017}-it seeks identification of all providers from 2011 through
15     2021. (Doc. 137-2, Defs.' Ex.Eat 36.) Because Plaintiff is claiming physical, mental,
16     and emotional injuries as a result of his confinement, the requested information is relevant
17     and necessary for Defendants to prepare their defense. (See Doc. 110 at 10, ,r 29); see also
18     FED. R. Crv. P. 26(b )(1 ). Additionally, seeking identification of these providers for the last
19     decade is sufficiently limited in scope, as it seeks records pre-dating his confinement by
20     five years. McClellan, 2015 WL 4598871, at *5 (compelling answer to interrogatory
21     seeking identification of health care providers for last ten years); see also Baca, 2013 WL
22     12133826, at *2 (compelling answer to interrogatory seeking identity of health care
23     providers and diagnoses within the five-year period preceding the incident). Therefore,
24     Defendants' MTC as to Interrogatory No. 6 is GRANTED.
25                ii. Interrogatory No. 5
26           In Interrogatory No. 5, Defendants ask Plaintiff to "describe all grievances, inmate
27     request[s], or other correspondence or appeals [he] submitted to the [SDCJ] or its staff
28     regarding the [incident]." (Doc. 137°2, Defs.' Ex.Eat 36.) In response, Plaintiff provides

                                                      7
                                                                                     17-cv-00813-JLS-RBM .
     Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1081 Page 8 of 12



 1 a lengthy list of grievances, including the date and content of the grievance, submitted
 2     while Plaintiff was in custody. (Doc. 139, Pl.'s Ex.Cat 47-49.) He supplemented his
 3     response stating, "I also submitted a substantial number of grievances relating to being
 4     placed in segregation/solitary confinement without expl[a]nation or cause, not being
 5     allowed yard or outdoor recreation [and] being kept awake or woken frequently that went
 6     unanswered." (Id. at 49.) Plaintiff's response refers Defendants to his "JIMS log for
 7     further details on grievances submitted and any possible response given." 4 (Id. at 47.)
 8     While Defendants contend Plaintiff's response is incomplete, they offer no explanation as
 9     to how the burden of ascertaining the answer through examination of Plaintiff's JIMS
10     records is not substantially the same for either party. See FED. R. Crv. P. 33(d); see also
11     Fresenius Med. Care Holding Inc. v. Baxter Int'!., Inc., 224 F.R.D. 644, 650 (N.D. Cal.
12     2004) ("In order for a party to take advantage of the alternative procedure set forth in Rule
13     33(d) the burden of deriving or ascertaining the answer must be substantially the same for
14     the party serving the interrogatory as for the party served ... "). For these reasons,
15     Defendants' MTC as to Interrogatory No. 5 is DENIED.
16                 iii.   Interrogatory Nos. 8, 11, 14, 17, 20, and23
17              In Interrogatory Nos. 8, 11, 14, 17, 20, and 23, Defendants ask Plaintiff to identify
18     any documents that support his alleged claims, therefore, they are addressed together for
19     purposes ofthis MTC. (Doc. 137-2, Defs.' Ex.Eat 36-38.) Plaintiff refers Defendants to
20     his JIMS records, which consist of copies of grievances submitted while in custody. (Doc.
21     139 at 52-59.) Additionally, Plaintiff references his letter to Sheriff Gore regarding
22     Plaintiff's complaint with the conditions of his confinement and Sergeant Boorman's
23     response. (Id.) In Interrogatory Nos. 8, 11, 14, 17, 20, and 23, Plaintiff inappropriately
24     cross-references his response to Interrogatory No. 5 which details all grievances, inmate
25     requests, and other correspondence or appeals Plaintiff submitted to SDJC. See FED. R.
26     Crv. P. 33(b)(3) (answers to interrogatories must be answered separately and fully); see
27
28
       4
           JIMS refers to the jail information management system.
                                                     8
                                                                                   l 7-cv-00813-JLS-RBM
 Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1082 Page 9 of 12


 1 McClellan, 2015 WL 4598871, at *5 (finding response to interrogatory cross-referencing
 2   previous interrogatory insufficient based upon Rule 33(b)(3)'s completeness requirement).
 3   Without consideration to the inappropriate cross-reference to Interrogatory No. 5, Plaintiff
 4   specifies the records that must be reviewed in sufficient detail to enable Defendants to
 5' ascertain the answer to the Interrogatories. See FED. R. CIV. P. 33(d); see also Fresenius
 6   Med. Care Holding Inc., 224 F.R.D. at 650. For these reasons, Defendants' MTC as to
 7   Interrogatory Nos. 8, 11, 14, 17, 20, and 23 is DENIED.
 8              iv.   Interrogatory Nos. 9, 12, 15, 18, 21, and 24
 9         In Interrogatory Nos. 9, 12, 15, 18, 21, and 24, Defendants ask Plaintiff to identify
10   all witnesses that have knowledge of any facts that support Plaintiffs claims, therefore,
11   they are addressed together. (Doc. 137-2, Defs.' Ex.Eat 36-38.) In response, Plaintiff
12   states the identification of the other inmates and deputies present during the relevant time
13   frame is readily accessible to Defendants through JIMS records and/or jail housing logs
14   and personnel schedules. (Doc. 139, PL Ex. C at 51-60.) Additionally, in response to
15   Interrogatory No. 12's request for identification of witnesses who may have knowledge of
16   Plaintiffs claim that he exhausted administrative remedies, Plaintiff explains "when
17   deputies did sign for grievances they listed their badge numbers instead of their names at
18   times and [P]laintiff cannot identify those individuals by name ..." (Id. at 52-53.)
19         With respect to identifying SDCJ deputies that may have knowledge of facts that
20   support rlaintiff s claims, Plaintiff specifies the records that must be reviewed in sufficient
21   detail to enable Defendants to ascertain the answer. FED. R. Crv. P. 33(d). However,
22   Plaintiff should supplement his responses to affirmatively state whether he can identify
23   witnesses other than SDCJ employees who may have knowledge of facts to support
24   Plaintiffs claims. See Jones v. Walinga, No. I: 19-cv-396-DAD-HBK, 2021 WL 2474500,
25   at *2 (E.D. Cal. June 17, 2021) (compelling answer to interrogatory seeking identities of
26   plaintiffs inmate witnesses who support plaintiffs claims). Therefore, Defendants' MTC
27   as to Interrogatory Nos. 9, 12, 15, 18, 21, and24 is GRANTED IN PART AND DENIED
28   IN PART. Plaintiff must supplement his responses no later than August 24, 2021.

                                                   9
                                                                                  l 7-cv-00813-JLS-RBM
 Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1083 Page 10 of 12


 1         D.     Plaintiffs Responses to RFPs, Set One
 2         As to RFP Nos. 1--48 served on November 24, 2020 (Doc. 137-2, Defs.' Ex. I at
 3   101 ), Defendants contend Plaintiff failed to unequivocally respond whether he produced
 4   all items in his possession, custody, or control. (Doc. 137-1 at 10.) Defendants took issue
 5   with the phrasing of Plaintiffs March 8, 2021 supplemental responses which stated,
 6   "[w]ithout waiving any right of objection plaintiff responds as follows: After diligent
 7   search and inquiry plaintiff produced all unobjectionable documents currently in his
 8   possession, custody, or control with objections as stated in writing." (Doc. 137-1 at 10;
 9   see also Defs.' Ex. K at 132-156 (emphasis added).)             Plaintiffs April 14, 2021
10   supplemental responses are phrased slightly differently as follows, "[w]ithout waiving any
11   right of objection whatsoever plaintiff responds as follows: After diligent search and
12   inquiry plaintiff produced all documents currently in his possession, custody, or control
13   with objections as stated in writing." (Doc. 139, Pl.'s Ex.Cat 15--42.) Despite the revised
14   phrasing, Defendants contend the responses are still evasive and imply items are being
15   withheld. (Doc. 140 at 3.)
16         A party may request the production of any document within the scope of Rule 26(b).
17   FED. R. Crv. P. 34(a). "For each item or category, the response must either state that
18   inspection and related activities will be permitted as requested or state an objection to the
19   request, including the reasons." FED. R. Crv. P. 34(b)(2)(B). An objection must state
20   whether any responsive materials are being withheld on the basis of that objection. FED.
21   R. Crv. P. 34(b)(2)(C). An objection to part of a request must specify the part objected to
22   and permit inspection or production of the rest. Id. The responding party is responsible
23   for the production of all items in "the responding party's possession, custody, or control."
24   FED. R. Crv. P. 34(a)(l).
25         Plaintiffs qualified responses stating "with objections as stated in writing" is
26   evasive because it does not indicate whether any responsive materials are being withheld
27   on the basis of that objection. See FED. R. Crv. P. 34(b)(2)(C). For this reason, Defendants'
28   ///

                                                  10
                                                                                l 7-cv-00813-JLS-RBM
  Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1084 Page 11 of 12


  1 MTC as to RFP Nos. 1--48 is GRANTED. Plaintiff must serve amended responses no later
  2    than August 24, 2021.
  3          E.     Reasonable Expenses
  4          Defendants request the Court award them reasonable expenses incurred in bringing
  5    this MTC, which comprise of attorney's fees in the amount of$1,442.10. (Doc. 137 at 2.)
  6    The Declaration of Jennifer Martin alleges counsel spent 5.7 hours preparing the MTC at
  7    an hourly rate of$253.00. (Doc. 137-2 at 4.) Plaintiff asks the Court to deny any request
  8    for sanctions as Plaintiff served verified supplemental responses. (Doc. 139 at 2.) Other
  9    than the foregoing statement, Plaintiff does not specifically address Defendants' request
· 10   for reasonable expenses incurred. (Id.) However, Plaintiff alleges he "acted as diligently
 11    as possible in relaying the written discovery between the County and [his] client." (Id.)
 12          In determining the reasonableness of a party's request for payment of expenses,
 13    including attorney's fees, courts must consider whether circumstances exist that make an
 14    award of expenses unjust.   FED.   R. CIV. P. 37(a)(5)(A)(iii). If the motion is granted in part
 15    and denied in part, the court "may, after giving an opportunity to be heard, apportion the
 16    reasonable expenses for the motion."     FED.   R. CIV. P. 37(a)(5)(C) (emphasis added).
 17          Given that this motion was granted in part and denied in part, the Court, in its
 18    discretion, declines to apportion reasonable expenses, including attorney's fees.            See
 19    Williams v. Cnty. ofSan Diego, No. l 7-cv-00815-MMA (JLB), 2019 WL 2330227, at *11
20     (S.D. Cal. May 31, 2019) (court declined to apportion reasonable expenses because motion
21     to compel granted and denied in part). Additionally, the underlying circumstances of this
22     discovery dispute would make an award of expenses unjust. Viewing Plaintiffs discovery
23     responses in totality, Plaintiff made a good-faith effort to provide responsive information
24     and supplement discovery when requested. Although the meet and confer process and
25     supplemental productions of discovery spanned over the course of several months, Plaintiff
26     is a prisoner and his counsel dealt with delays in transmitting information to his client. (See
27     Doc. 139 at 1.) Considering all of the foregoing, Defendants' request for payment of
28     expenses is DENIED.

                                                       11
                                                                                     l 7-cv-00813-JLS-RBM
 Case 3:17-cv-00813-JLS-RBM Document 143 Filed 08/10/21 PageID.1085 Page 12 of 12



 1                                     V.    CONCLUSION
 2        For the foregoing reasons and as outlined in detail above, the undersigned GRANTS
 3   IN PART AND DENIES IN PART Defendants' MTC. IT IS HEREBY ORDERED:
 4        (1)   The MTC as to RFA Nos. 1-5 is DENIED AS MOOT;
 5        (2)   The MTC as to Interrogatory Nos. 1-3, 5, 8, 11, 14, 17, 20, and 23 1s
 6              DENIED;
 7        (3)   The MTC as to Interrogatory No. 4 and 6 is GRANTED;
 8        (4)   The MTC as to Interrogatory Nos. 9, 12, 15, 18, 21, and 24 is GRANTED IN
 9              PART AND DENIED IN PART. Plaintiff must supplement his'responses
10              no later than August 24, 2021;
11        (5)   The MTC as to RFP Nos. 1--48 is GRANTED. Plaintiff must serve amended
12              responses no later than August 24, 2021;
13        (6)   Defendants' request for reasonable expenses incurred in bringing this MTC,
14              comprising of attorney's fees in the amount of$1,442.10, is DENIED.
15     IT IS SO ORDERED.
16   Dated: August 10, 2021
17
18
                                            ~
                                            HON. RUTH BERMUDEZ MONTENEGRO
                                            UNITED STATES MAGISTRATE mDGE
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                          17-cv-00813-JLS-RBM
